Citation Nr: 1715431	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1954 to November 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD), on a de novo basis.  

The Board notes that the September 2011 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD (listed as PTSD), on a de novo basis.  The Board notes, however, that service connection for a psychiatric disorder, to include PTSD, was previously denied, including in a final November 2004 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board notes that the Veteran's claim as to whether new and material evidence has been received to a reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been recharacterized more broadly to encompass the psychiatric disorders raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a VA Form 9, received in November 2012, the Veteran requested a Board videoconference hearing.  He was scheduled for the hearing in April 2017.  Following an April 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting waiver of the hearing request, as well as waiver of the right to an Informal Hearing Presentation, if the Veteran was granted the benefits sought on appeal or the appeal was remanded for a VA examination.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's reopened claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder, to include PTSD, in November 2004, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied entitlement to service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO initially denied service connection for a psychiatric disorder, to include PTSD (listed as a nervous condition) in June 1959.  In November 2004, the RO denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD), on a de novo basis.  There was no evidence received within one year of the June 1959 and November 2004 RO decisions, respectively.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The June 1959 and November 2004 RO decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the November 2004 RO decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; VA examination reports; and the Veteran's own statements.  The RO initially denied service connection for a psychiatric disorder, to include PTSD (listed as a nervous condition), in June 1959 on that basis that the evidence of record clearly showed that the Veteran's condition existed prior to service and was not aggravated by service beyond the inherent, chronic, and progressive nature of the personality disorder, which was due to etiological factors having no relationship to military service.  The RO noted that a November 1953 pre-induction examination report notes scars of the right eye, left humerus, left cheek, left wrist, left hand, and 9th rib.  The RO indicated that the Veteran was hospitalized in October 1954 with a diagnosis of schizophrenic reaction because of his increasing tension, his inability to tolerate taking orders, and his anxiety and restlessness.  The RO reported that during the Veteran's hospitalization, it was the opinion of the psychiatric staff that the Veteran had a life-long schizoid personality which precluded further useful service.  The RO related that the diagnosis, at that time, was accordingly changed to a schizoid personality by reason of error, and that the Veteran was discharged from service with a diagnosis of a schizoid personality.  

The Board notes that the June 1959 RO decision indicates that the Veteran was hospitalized in October 1954 with a diagnosis of schizophrenic reaction, and that the diagnosis was changed, by reason of error, to a schizoid personality by reason of error.  The Board notes, however, that the Veteran was also diagnosed with acute anxiety in August 1954.  The RO did not specifically mention the diagnosis of acute anxiety in the June 1959 decision.  

In November 2004, the RO denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD (listed as PTSD), on the basis that there was no in-service or post-service medical evidence which contained a diagnosis of PTSD.  The RO indicated that the Veteran's service personnel and treatment records do not show evidence of a stressor while in service.  The RO also noted that VA treatment records do not show a diagnosis of PTSD.  

The Board notes that the November 2004 RO decision indicated that VA treatment records do not show a diagnosis of PTSD.  The Board observes, however, that VA treatment reports of record at that time, do show diagnoses of depression.  Additionally, a July 1975 VA psychiatric examination report, which was also of record at the time of the November 2004 RO decision, relates a diagnosis of chronic, mild, anxiety reaction.  

The evidence received since the July 2004 RO decision includes additional post-service VA treatment records; a VA examination report; and statements from the Veteran.  

The additional post-service VA treatment records show treatment for variously diagnosed psychiatric disorders, including depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD.  

For example, an April 2012 VA mental health note indicates that the Veteran reported that he thought he had post-traumatic stress.  The Veteran stated that he had suicidal thoughts, with no intention or plan.  He reported that he was beaten in the head during boot camp and that he thought about it every day.  The Veteran also maintained that he had depression; no energy; anhedonia; bad dreams two to three times per week; and that he felt fatigued.  As to the Veteran's military history, the examiner reported that he was in the infantry during the Korean War, but that he did not serve in the Korean War.  It was noted that the Veteran was stationed stateside.  The examiner stated that the Veteran reported that a drill instructor beat his head against a wall and hit him in the stomach on two occasions.  It was noted that the Veteran reported that he was not treated medically at that time.  The examiner maintained that the Veteran had no combat exposure and that he reported that he was involved in a disciplinary action for assault and battery, but that he was acquitted in court.  The diagnosis was a depressive disorder, not elsewhere classified.  

The Board observes that in the evidence available at the time of the November 2004 RO decision, there was no evidence specifically relating the Veteran's current psychiatric disorder, to include PTSD, to his period of service.  Additionally, the November 2004 RO decision denied the Veteran's claim on the basis that was no in-service or post-service medical evidence which contained a diagnosis of PTSD.  The Board observes that the additional VA treatment records contain multiple psychiatric diagnoses including depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD.  The Board also notes that the April 2012 VA mental health note indicates that the Veteran reported that a drill instructor beat his head against a wall and hit him in the stomach on two occasions during his period of service, and includes a current diagnosis of a depressive disorder, not elsewhere classified.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the additional VA treatment records, with additional psychiatric diagnoses, including depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD, as well as the April 2012 VA mental health note, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a psychiatric disorder, to include PTSD, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the November 2004 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a psychiatric disorder, to include PTSD, will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been received; to this limited extent, the appeal is granted.  



REMAND

The remaining issue on appeal is entitlement to service connection for a psychiatric disorder, to include PTSD.  

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to service.  He specifically maintains that he was treated for psychiatric problems, including a schizoid personality and acute anxiety, during service.  The Veteran reports that an assault he suffered during service, as well as coinciding injuries, warrant a current diagnosis of PTSD.  The Veteran essentially indicates that he suffered from psychiatric problems during service and since that time.  

The Veteran is competent to report having psychiatric problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Marine Corps from January 1954 to November 1954.  His service personnel records show that he was not awarded decorations evidencing combat.  

The Veteran's service treatment records indicate that he was treated for psychiatric complaints.  On a medical history form at the time of a November 1953 pre-enlistment examination, the Veteran checked that he did not have depression or excessive worry, or nervous trouble of any sort.  The reviewing examiner did not refer to any psychiatric problems.  The November 1953 objective pre-enlistment examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

On a medical history form at the time of a January 1954 enlistment examination, the Veteran checked that he did not have depression or excessive worry, or nervous trouble of any sort.  The reviewing examiner did not refer to any psychiatric problems.  The January 1954 objective enlistment examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

An August 1954 treatment entry notes that the Veteran was seen for a chief complaint of feeling nervous.  The Veteran reported that he began feeling nervous four days earlier and that he couldn't do anything.  He also stated that something in the back of his head kept telling him what to do.  The examiner reported that the Veteran was very agitated, but that there was no disorientation and that he was not uncommunicative.  The diagnosis was acute anxiety.  The examiner indicated that such was incurred in the line of duty and did not exist prior to enlistment.  There was a notation that the Veteran would be transferred to a naval hospital.  

An October 1954 treatment report notes that the Veteran was seen with complaints of increased nervousness, not being able to do anything, and that people were ordering him around too much.  It was also noted that the Veteran stated that he could not stand the service.  The examiner reported that the Veteran was admitted and discharged from the hospital in August 1954 with a diagnosis of observation, psychiatric.  The examiner stated that, since that time, the Veteran continued to return to sick bay with the same complaints.  The diagnosis was schizophrenic reaction, latent.  The examiner indicated that such existed prior to enlistment, was not caused by misconduct, and was not incurred in the line of duty.  The examiner reported that the Veteran was seen by a division psychiatrist on two occasions in October 1954 with the recommendation that he be admitted to the hospital with the above diagnosis.  

An October 1954 consultation report relates a diagnosis of schizophrenic reaction, latent.  

An October 1954 hospital report notes that the Veteran was admitted with a diagnosis of schizophrenic reaction, latent, that existed prior to enlistment, was not due to his misconduct, and was not incurred in the line of duty.  The examiner reported that the Veteran was admitted because of his increasing tension, inability to tolerate taking orders, anxiety, irritability, and restlessness.  It was noted that a few days prior to admission, the Veteran complained of a few rather bizarre-sounding somatic symptoms and that he was hospitalized by order of the division psychiatrist.  The examiner reported that, on admission, the Veteran complained of an inability to communicate, feeling bothered by the continual presence of others around him, and feeling angry at being ordered around.  It was noted that the Veteran reported that he had felt like he would explode at times and that his head felt like there was something in it.  The examiner indicated that the Veteran was not overtly psychotic, but that he was tense, covertly hostile, withdrawn, distant, immature, and unable to tolerate slight stress or frustration of his desires.  The examiner stated that the Veteran was sullen, solitary, and suspicious in his interpersonal contacts.  It was noted that the Veteran showed no confusion, perplexity, disorientation, or sensorial clouding.  The examiner indicated that the Veteran was not depressed, but that he was apathetic and hostile against the Marine Corps.  The examiner stated that the Veteran was unmotivated for further service.  

The examiner reported that it was the opinion of the psychiatric staff that the Veteran had a life-long schizoid personality which precluded further useful service.  The examiner indicated that the diagnosis was changed to a schizoid personality, by reason of error, existed prior to enlistment, not misconduct, and not incurred in the line of duty.  

A November 1954 treatment entry notes that the Veteran appeared before a board of medical survey with a diagnosis of a schizoid personality, a condition which was not the result of his own misconduct, not incurred in the line of duty, and that did exist prior to enlistment.  It was noted that the board recommended that the Veteran be discharged from the Marine Corps.  

The objective November 1954 separation examination report notes that the Veteran had a schizoid personality that existed prior to enlistment.  The examiner reported that the Veteran appeared before a board of medical survey in November 1954 and that it was recommended that the he be discharged from the Marine Corps.  

Post-service private and VA treatment records, including examination reports, show treatment for variously diagnosed psychiatric disorders, to include an anxiety reaction; depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD.  The Veteran has not been specifically diagnosed with PTSD.  

A September 2011 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that while serving at Parris Island in South Carolina, he was assaulted by a drill instructor that hit his head against a wooden post and punched him in the stomach for failing to report properly.  He stated that when he was asked about his hospitalization, he said it was due to having a twisted ankle.  The Veteran indicated that the drill instructor asked him if he wanted to get out of the Marine Corps and he said that he did want to get out.  

The examiner discussed the Veteran's service treatment records and stated that the Veteran appeared to have no further mental health treatment following service.  The examiner did not provide a diagnosis.  The examiner stated that the Veteran did not have a diagnosis of PTSD.  The examiner reported that the Veteran's only symptom was a reported numbness at the rear of his skull that the Veteran believed was a function of being assaulted while in the Marine Corps.  The examiner indicated that while such appeared to be a strange belief, it did not, in itself, amount to a mental illness.  The examiner stated that the Veteran appeared to have no insight that he was diagnosed with a mental disorder in 1954.  The examiner maintained that the long history of productive work and a relatively normal life adjustment argued against a mental disorder.  The examiner commented that it was not feasible to make a diagnosis based on the observations made fifty-seven years ago.  

The Board observes that the VA examiner stated that the Veteran appeared to have no further mental health treatment following service.  The Board notes, however, that VA treatment records, as well as a July 1975 VA psychiatric examination report, show treatment for diagnosed psychiatric disorders, including an anxiety reaction; depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address the Veteran's reports of psychiatric problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Board further notes that a subsequent April 2012 VA mental health note indicates that the Veteran reported that he thought he had post-traumatic stress.  The Veteran stated that he had suicidal thoughts, with no intention or plan.  He reported that he was beaten in the head during boot camp and that he thought about it every day.  The Veteran also maintained that he had depression; no energy; anhedonia; bad dreams two to three times per week; and that he felt fatigued.  As to the Veteran's military history, the examiner reported that he was in the infantry during the Korean War, but that he did not serve in the Korean War.  It was noted that the Veteran was stationed stateside.  The examiner stated that the Veteran reported that a drill instructor beat his head against a wall and hit him in the stomach on two occasions.  It was noted that the Veteran reported that he was not treated medically at that time.  The diagnosis was a depressive disorder, not elsewhere classified.  

The Board observes that there is no indication that the examiner reviewed the Veteran's claims file.  Additionally, no etiological opinions were provided pursuant to the April 2012 VA mental health note.  

The Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for a psychiatric disorder, to include PTSD.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Additionally, the Board notes that the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  

The Board observes that when a Veteran's claim for service connection for psychiatric disorder is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board notes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  Therefore, the RO must send the Veteran an appropriate development letter.  

Accordingly, the case is REMANDED for the following:  

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric, to include PTSD, claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including PTSD, since September 2012.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder, to include PTSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if he meets the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  If so, the examiner must state whether the diagnosis is related, at least as likely as not, to a military assault or trauma.  The examiner must clearly identify each psychiatric disorder found to be present (to include an anxiety reaction; depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD, etc.).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders (to include an anxiety reaction; depression; a depressive disorder; a dysthymic disorder; dysthymia; and rule out PTSD, etc.), either commenced during or are otherwise etiologically related to the Veteran's period of service.  

The examiner must also specifically acknowledge and discuss any reports by the Veteran of psychiatric problems during service and since service.  

The examiner should state the likelihood that any diagnosed psychiatric disorders found to be present existed prior to service.  If the examiner concludes that any diagnosed psychiatric disorders found to be present existed prior to service, the examiner should indicate that likelihood that any such disorders worsened during service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


